Citation Nr: 1820280	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This matter is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Memphis VA Medical Center.  In addition to the paper claims file, relevant documents are contained in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have a service-connected disability which could be found to cause wear or tear to clothing.


CONCLUSION OF LAW

The criteria for an annual VA clothing allowance have not been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has submitted a claim for an annual clothing allowance due to his use of steroid cream for a skin disorder and a manual wheelchair and prosthetic leg due to his below the knee amputation.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance, such as a wheelchair, which VA determines tends to wear out or tear the clothing, or uses prescribed medication for a service-connected skin disability which causes irreparable damage to the outer garments.  38 U.S.C. § 1162.  Under 38 C.F.R. § 3.810, a veteran may be eligible for an annual clothing allowance when the Chief Medical Director or designee certifies that due to a service-connected disability, a qualifying prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing.  38 C.F.R. § 3.810 (a)(1)(ii)(A).

The Board does not dispute the Veteran's use of a steroid cream, wheel chair, and prosthetic leg.  His VA treatment records clearly show that he has been diagnosed with psoriasis and receives regular treatment relating to his right below the knee amputation.

Unfortunately, the Board is unable to grant entitlement to a clothing allowance because these disorders are not service-connected, and the Veteran is not service-connected for any disabilities.  The Veteran has applied for entitlement to service connection for a skin condition and for a right leg amputation, but these claims were denied in a June 2014 rating decision.  The Veteran has not appealed that decision, and it is final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  While the Veteran has been granted entitlement to a nonservice-connected pension with the need for aid and attendance, this is not sufficient to meet the requirements under 38 C.F.R. § 3.810, and does not allow for a clothing allowance to be granted.

In short, the Veteran does not have any service-connected disability, and as such cannot qualify for an annual clothing allowance.  As none of the criteria for establishing entitlement to an annual clothing allowance benefit are met, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


